Morton, J.
The plaintiff went to the Swampscott station, of the defendant to purchase two tickets for use the next day in travelling from Boston to Swampscott, and also for the purpose of immediately taking a train for Lynn. The train for Lynn left before the plaintiff was able to board it, and after purchasing the tickets for the next day and finding that there was no train for an hour, he concluded to go to Lynn by the electric cars and started to leave the station for that purpose. While so doing he fell, as is alleged, in consequence of a defective and insufficiently lighted step, and received the injuries complained of.
The questions are whether in leaving the premises by the path which he used the plaintiff could be found to have been invited to do so by the defendant, whether the plaintiff was in the exercise of due care, and whether there was evidence of *78negligence on the part of the defendant which was the proximate cause of the injury.
1. The defendant concedes that, in going to the station to procure tickets for use the next day, the plaintiff must be regarded as being there upon the implied invitation of the defendant. But it contends that there was no implied invitation to him to leave the premises by the path which he used, and therefore that he was when injured a mere licensee or a trespasser.
The plaintiff being upon the defendant’s premises by its implied invitation, it was the defendant’s duty to furnish him with a reasonably safe mode of exit. In the absence of any notice or warning to the contrary, he was not bound to leave the premises by the same way that he came, if there was another way provided by the defendant. The plaintiff could select such of the modes of entrance and exit provided by the defendant as seemed to him most convenient, always supposing that in so doing he was in the exercise of due care. The question then is whether the way which the plaintiff was using was a way provided by the defendant company for use in entering or leaving the station by those doing business with it. If it was, then the jury were warranted in finding that the plaintiff was using it by the defendant’s implied invitation. If it was not, then he was at the highest only a licensee. It seems to us that, taking the whole arrangement of the premises into account, the evidence was ample to warrant a finding that the path which the plaintiff was using at the time when he was injured was intended by the defendant to furnish a convenient means of access to and departure from its premises by way of Columbia Street to those having occasion to be upon its premises in the course of business with it. There was an opening in the fence on Columbia Street, with posts so placed that persons could pass between them. Just inside this opening and opposite to it was the step where the plaintiff fell. From the step a path, consisting in part of planking and in part of cinders and gravel, led up across a freight track to a flight of steps which in turn led up to a door in the back of a covered platform on the west side of the tracks; and from that platform there was a planked crossing over both tracks to the main platform of the station. There was also evidence tending to show that the way had *79been used many years without any objection on the part of the defendant by persons having occasion to go to or from the defendant’s premises on business with it, and that it was the only method of ingress and egress to and from Columbia Street. It is plain, we think, that the jury were warranted in finding that the plaintiff was using the way by the implied invitation of the defendant.
2. The question of the plaintiff’s due care was also, we think, plainly for the jury. He testified that he was walking slowly and carefully, and this was corroborated by one of the witnesses called in his behalf. It could not be ruled as matter of law that he was negligent in using a way which he never had used before and with which, for that reason, he was not familiar. If that were so, it would follow that in all cases where a party was using for the first time on business a mode of entrance or exit to or from a railroad passenger station provided by the corporation, and was injured by a defect therein, he would be precluded from recovery because he never had been there before. The plaintiff’s unfamiliarity with the route which he took, and the darkness and the manner in which and the extent to which the way was lighted, were matters to be considered. by. the jury in connection with all of the other circumstances in the case on the question of his due care, but did not operate of themselves to bar a recovery. See Humphreys v. Portsmouth Trust & Guarantee Co. 184 Mass. 422; Wills v. Taylor, 193 Mass. 113. Although he never, had used this particular way before and did not even know the name of Columbia Street, he was familiar with the general lay of the land and could safely trust something to the assumption that a way provided by the defendant would be kept by it in a reasonably safe condition. It is conceded that the plaintiff was not a passenger, but there is nothing to show that the way was intended solely for the use of passengers entering or leaving the station.
3. The defendant further contends that there was no evidence of negligence on its part, and that, if there was, such negligence was not the proximate cause of the plaintiff’s injury. This question too, we think, was plainly for the jury. The condition of the step was fully described to the jury by the witnesses, and it was for the jury to say what the facts *80were, and then to decide whether the condition in which the step was constituted a defect and whether, if it did, it could and should have been remedied by the defendant in the exercise of reasonable care and diligence. It was also for the jury to say whether the plaintiff’s injury was due to the defect, if there was one, or to his own heedlessness and want of due care. In regard to the matter of lighting the instructions were, to say the least, sufficiently favorable to the defendant.
The case was submitted to the jury under instructions which fully and clearly covered all points at issue, and with which, we think, the defendant has no just ground of complaint. We see no error in the manner in which the trial was conducted.

Exceptions overruled.